
	
		I
		111th CONGRESS
		1st Session
		H. R. 1336
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2009
			Ms. Herseth Sandlin
			 (for herself and Mr. Boozman)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 38, United States Code, to make certain
		  improvements in the basic educational assistance program administered by the
		  Secretary of Veterans Affairs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Education Improvement Act of
			 2009.
		2.Use of educational
			 assistance for business courses and seminars
			(a)In
			 generalThe Secretary of
			 Veterans Affairs shall ensure that individuals entitled to educational
			 assistance under laws administered by the Secretary are entitled to use such
			 assistance for business courses and seminars, if such courses or seminars are
			 related to the operation of a business, and for continuing education courses.
			 The Secretary shall treat the courses referred to in the preceding sentence in
			 a similar manner as licensing and certification courses.
			(b)Effective
			 dateSubsection (a) shall take effect on September 1,
			 2010.
			3.Use of educational
			 assistance for courses taken to prepare for licensing or certification
			 tests
			(a)Basic
			 educational assistanceSection 3452(b) of title 38, United States
			 Code, is amended by inserting after the fourth sentence the following new
			 sentence: Such term also includes preparatory courses for licensing or
			 certification tests described in the preceding sentence, as designated by the
			 Secretary..
			(b)Survivors’ and
			 dependents’ educational assistanceSection 3501(a)(5) of title 38, United
			 States Code, is amended by inserting after the second sentence the following
			 new sentence: Such term also includes preparatory courses for licensing
			 or certification tests described in the preceding sentence, as designated by
			 the Secretary..
			(c)Effective
			 dateThe amendments made by subsections (a) and (b) shall take
			 effect on September 1, 2010.
			4.Use of educational
			 assistance to repay Federal student loans
			(a)Montgomery GI
			 Bill
				(1)In
			 generalSubchapter II of chapter 30 of title 38, United States
			 Code, is amended by inserting after section 3020 the following new
			 section:
					
						3020A.Use of
				educational assistance benefits for the repayment of Federal student loans for
				certain courses of education
							(a)Use of
				benefitsNotwithstanding any other provision of this chapter, and
				subject to subsections (b) through (e), an individual who is serving on active
				duty and who is entitled to educational assistance under this subchapter may
				apply amounts of such educational assistance otherwise available to the
				individual to repay some or all of any Federal student loan balance owed by the
				individual for a course of education pursued by the individual.
							(b)Limitations on
				payments(1)The amount of an
				individual’s entitlement to educational assistance that the individual may
				apply to the repayment of a student loan balance under subsection (a) may not
				exceed $7,000 in any 12-month period.
								(2)In no event shall payment of
				educational assistance under this section exceed the amount of the individual’s
				available entitlement under this chapter.
								(3)An individual entitled to educational
				assistance under this subchapter may not apply such educational assistance to
				any of the following:
									(A)A
				loan made to the parents of a dependent student under section 428B of the
				Higher Education Act of 1965.
									(B)A Federal Direct PLUS Loan made to the
				parents of a dependent student.
									(C)A loan made under section 428C or
				455(g) of such Act, to the extent that such loan was used to repay—
										(i)a loan made to the parent of a
				dependent student under section 428B of such Act; or
										(ii)a Federal Direct PLUS Loan made to
				the parents of a dependent student.
										(c)Amount of
				paymentsThe Secretary shall make monthly payments under this
				section in such amounts as the individual may elect for the repayment of a
				Federal student loan of such an individual.
							(d)Arrangements To
				make paymentsThe Secretary shall enter into such arrangements,
				and shall prescribe such regulations, as may be necessary to carry out this
				section.
							(e)Federal student
				loan definedIn this section, the term Federal student
				loan means any loan made under title IV of the Higher Education Act of
				1965 (20 U.S.C. 1070 et
				seq.).
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 3020 the following
			 new item:
					
						
							3020A. Use of educational assistance
				benefits for the repayment of Federal student loans for certain courses of
				education.
						
						.
				(b)Post-9–11
			 educational assistance program
				(1)In
			 generalSubchapter II of chapter 33 of title 38, United States
			 Code, is amended by inserting after section 3319 the following new
			 section:
					
						3320.Use of
				educational assistance benefits for the repayment of Federal student loans for
				certain courses of education
							(a)Use of
				benefitsNotwithstanding any other provision of this chapter, and
				subject to subsections (b) through (e), an individual who is serving on active
				duty and who is entitled to educational assistance under this subchapter may
				apply amounts of such educational assistance otherwise available to the
				individual to repay some or all of any Federal student loan balance owed by the
				individual for a course of education pursued by the individual.
							(b)Limitations on
				payments
								(1)Limitation on
				amount in any 12-month periodThe amount of an individual’s
				entitlement to educational assistance that the individual may apply to the
				repayment of a student loan balance under subsection (a) may not exceed $6,000
				in any 12-month period.
								(2)Limitation on
				total amountIn no event shall payment of educational assistance
				under this section exceed the amount of the individual’s available entitlement
				under this chapter.
								(3)Prohibition on
				use for certain loansAn individual entitled to educational
				assistance under this subchapter may not apply such educational assistance to
				any of the following:
									(A)A loan made to the parents of a dependent
				student under section 428B of the Higher Education Act of 1965.
									(B)A Federal Direct
				PLUS Loan made to the parents of a dependent student.
									(C)A loan made under
				section 428C or 455(g) of such Act, to the extent that such loan was used to
				repay—
										(i)a
				loan made to the parent of a dependent student under section 428B of such Act;
				or
										(ii)a
				Federal Direct PLUS Loan made to the parents of a dependent student.
										(c)Amount of
				paymentsThe Secretary shall make monthly payments under this
				section in such amounts as the individual may elect for the repayment of a
				Federal student loan of such an individual.
							(d)Arrangements To
				make paymentsThe Secretary shall enter into such arrangements,
				and shall prescribe such regulations, as may be necessary to carry out this
				section.
							(e)Federal student
				loan definedIn this section, the term Federal student
				loan means any loan made under title IV of the Higher Education Act of
				1965 (20 U.S.C. 1070 et
				seq.).
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 3319 the following
			 new item:
					
						
							3320. Use of educational assistance
				benefits for the repayment of Federal student loans for certain courses of
				education.
						
						.
				(c)Effective
			 DateThe amendments made by this section shall apply with respect
			 to educational assistance paid for months beginning on or after September 1,
			 2010.
			5.Opportunity to
			 withdraw election not to enroll in educational assistance program
			(a)Basic
			 educational assistance for active duty service
				(1)Opportunity to
			 withdrawSubsection (c) of section 3011 of title 38, United
			 States Code, is amended by adding at the end the following new
			 paragraph:
					
						(4)An individual who makes an election not to
				receive educational assistance under paragraph (1) may withdraw that election
				at any time and, after making such withdrawal, shall be entitled to educational
				assistance under this chapter in the same manner as if the individual had never
				made that election, if, at the time the individual makes such withdrawal, the
				individual is serving on active duty as a member of the Armed
				Forces.
						.
				(2)Conforming
			 amendmentParagraph (1) of such subsection is amended in the
			 third sentence by striking Any individual and inserting
			 Except as provided in paragraph (4), any individual.
				(b)Basic
			 educational assistance for service in the Selected Reserve
				(1)Opportunity to
			 withdrawSubsection (d) of section 3012 of title 38, United
			 States Code, is amended by adding at the end the following new
			 paragraph:
					
						(4)An individual who makes an election not to
				receive educational assistance under paragraph (1) may withdraw that election
				at any time and, after making such withdrawal, shall be entitled to educational
				assistance under this chapter in the same manner as if the individual had never
				made that election, if, at the time the individual makes such withdrawal, the
				individual is serving on active duty as a member of the Armed
				Forces.
						.
				(2)Conforming
			 amendmentParagraph (1) of such subsection is amended in the
			 third sentence by striking Any individual and inserting
			 Except as provided in paragraph (4), any individual.
				(c)Effective
			 dateThe amendments made by subsections (a) and (b) shall take
			 effect on September 1, 2010, and shall apply with respect to an individual who
			 is serving on active duty as a member of the Armed Forces on or after that
			 date.
			6.Extension of increase
			 in benefit for certain individuals pursuing apprenticeships or on-job
			 training
			(a)Members of the
			 Selected ReserveSubsection
			 (d) of section 103 of the Veterans Earn and Learn Act of 2004 (Public Law
			 108–454; 38 U.S.C. 3032 note) is amended by striking January 1,
			 2008 and inserting January 1, 2014.
			(b)Survivors and
			 dependentsSubsection (c) of
			 such section is amended by striking January 1, 2008 and
			 inserting January 1, 2014.
			(c)Certain other
			 individualsSubsection (a) of
			 such section is amended by striking January 1, 2008 and
			 inserting January 1, 2014.
			(d)Effective
			 dateThe amendments made by this section shall take effect on
			 September 1, 2010.
			7.Provision of basic
			 educational assistance benefits for veterans discharged from active duty with
			 general discharge
			(a)Montgomery GI
			 Bill
				(1)Active duty
			 serviceSection 3011(a)(3)(B) of title 38, United States Code, is
			 amended by inserting or a general discharge (under honorable
			 conditions) before the period at the end.
				(2)Service in
			 Selected ReserveSection
			 3012(a)(3)(A) of such title is amended by inserting or a general
			 discharge (under honorable conditions) before the semicolon.
				(b)Post-9–11
			 educational assistance programSection 3311(c)(1) of such title is amended
			 by inserting or a general discharge (under honorable conditions)
			 before the period at the end.
			(c)Effective
			 dateThe amendments made by
			 subsections (a) and (b) shall apply with respect to an individual who is
			 discharged from service in the Armed Forces on or after September 1,
			 2010.
			8.Increase in
			 amount of reporting fee payable to educational institutions that enroll
			 veterans receiving educational assistance
			(a)Increase in
			 amount of feeSubsection (c)
			 of section 3684 of title 38, United States Code, is amended—
				(1)by striking
			 $7 and inserting $21; and
				(2)by striking
			 $11 and inserting $21.
				(b)Technical
			 correctionSubsection (a) of such section is amended by striking
			 the second comma after 34.
			(c)Effective
			 dateThe amendments made by subsections (a) and (b) shall take
			 effect on September 1, 2010.
			9.Provision of
			 additional areas of work-study for veterans
			(a)In
			 generalSubsection (a)(4) of section 3485 of title 38, United
			 States Code, is amended by adding at the end the following new
			 subparagraph:
				
					(G)The provision of placement services
				described in section 3104(a)(5) of this title at an educational institution
				carried out under the supervision of a Department
				employee.
					.
			(b)Work study for
			 students enrolled on half-time basisSubsection (b) of such
			 section is amended—
				(1)in the first
			 sentence, by striking three-quarters and inserting
			 half; and
				(2)in the third
			 sentence, by striking three-quarter-time and inserting
			 half-time.
				(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to agreements entered into under section 3485 of title 38, United States Code,
			 on or after September 1, 2010.
			10.5-year pilot program
			 for on-campus work-study positions
			(a)Establishment of
			 pilot programBeginning not
			 later than two years after the date of the enactment of this Act, the Secretary
			 of Veterans Affairs shall conduct a five-year pilot project to test the
			 feasibility and advisability of expanding the scope of qualifying work-study
			 activities under subsection (a)(4) of section 3485 of title 38, United States
			 Code, including work-study positions available on site at educational
			 institutions.
			(b)Type of
			 work-study positionsThe work-study positions referred to in
			 subsection (a) may include positions in academic departments (including
			 positions as tutors or research, teaching, and lab assistants) and in student
			 services (including positions in career centers and financial aid, campus
			 orientation, cashiers, admissions, records, and registration offices).
			(c)RegulationsThe Secretary shall prescribe regulations
			 to carry out the pilot project under this section, including regulations
			 providing for the supervision of work-study positions referred to in subsection
			 (a) by appropriate personnel.
			(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary $10,000,000 for each of the fiscal years during which the Secretary
			 carries out the pilot project under this section.
			11.Modification of
			 advance payment of initial educational assistance or subsistence
			 allowance
			(a)ModificationSection 3680(d)(2) of title 38, United
			 States Code, is amended by inserting after the third sentence the following new
			 sentence: For purposes of the entitlement to educational assistance of
			 the veteran or person receiving an advance payment under this subsection, the
			 advance payment shall be charged against the final month of the entitlement of
			 the person or veteran and, if necessary, the penultimate such month. In no
			 event may any veteran or person receive more than one advance payment under
			 this subsection during any academic year..
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply with respect to an advance payment of educational
			 assistance made on or after September 1, 2010.
			12.Consideration of
			 additional contributions and payments in calculating entitlement charge for
			 certain programs of education
			(a)Tuition
			 assistanceSection
			 3014(b)(2)(C) of title 38, United States Code, is amended by striking or
			 (e)(1) of section 3015 of this title, and inserting (e)(1), or
			 (g) of section 3015 of this title, or section 16131(I) of title
			 10,.
			(b)Flight
			 trainingSection 3032(e)(3)
			 of such title is amended by striking or (e)(1) of section 3015 of this
			 title, and inserting (e)(1), or (g) of section 3015 of this
			 title, or section 16131(I) of title 10,.
			(c)Licensing and
			 certification testsSection
			 3032(f)(2) of such title is amended by striking or (e)(1) of section
			 3015 of this title, and inserting (e)(1), or (g) of section 3015
			 of this title, or section 16131(I) of title 10,.
			13.Accelerated
			 payment of educational assistance
			(a)In
			 generalChapter 33 of title
			 38, United States Code, as amended by section 4, is further amended by
			 inserting after section 3320, as added by section 4, the following new
			 section:
				
					3320A.Accelerated
				payment of educational assistance
						(a)Payment on
				Accelerated BasisThe educational assistance allowance payable
				under this chapter with respect to an eligible person described in subsection
				(b) may, upon the election of such eligible person, be paid on an accelerated
				basis in accordance with this section.
						(b)Eligible
				personAn eligible person described in this subsection is a
				member of a reserve component entitled to educational assistance under this
				chapter who is—
							(1)enrolled in an
				approved program of education not exceeding two years in duration and not
				leading to an associate, bachelors, masters, or other degree, subject to
				subsection (g); and
							(2)charged tuition
				and fees for the program of education that, when divided by the number of
				months (and fractions thereof) in the enrollment period, exceeds the amount
				equal to 200 percent of the monthly rate of educational assistance allowance
				otherwise payable with respect to the person under section 3313 of this
				title.
							(c)Amount of
				Accelerated Payment
							(1)AmountThe
				amount of the accelerated payment of educational assistance payable with
				respect to an eligible person making an election under subsection (a) for a
				program of education shall be the lesser of—
								(A)the amount equal
				to 60 percent of the established charges for the program of education;
				or
								(B)the aggregate
				amount of educational assistance allowance to which the person remains entitled
				under this chapter at the time of the payment.
								(2)Established
				charges
								(A)DefinitionIn
				this subsection, except as provided in subparagraph (B), the term
				established charges, in the case of a program of education, means
				the actual charges (as determined pursuant to regulations prescribed by the
				Secretary of Veterans Affairs) for tuition and fees which similarly
				circumstanced individuals who are not eligible for benefits under this chapter
				and who are enrolled in the program of education would be required to pay.
				Established charges shall be determined on the following basis:
									(i)In
				the case of an individual enrolled in a program of education offered on a term,
				quarter, or semester basis, the tuition and fees charged the individual for the
				term, quarter, or semester.
									(ii)In the case of an
				individual enrolled in a program of education not offered on a term, quarter,
				or semester basis, the tuition and fees charged the individual for the entire
				program of education.
									(B)ExceptionIn this
				subsection, the term established charges does not include any fees
				or payments attributable to the purchase of a vehicle.
								(3)Certification by
				educational institutionThe educational institution providing the
				program of education for which an accelerated payment of educational assistance
				allowance is elected by an eligible person under subsection (a) shall certify
				to the Secretary of Veterans Affairs the amount of the established charges for
				the program of education.
							(d)Time of
				PaymentAn accelerated payment of educational assistance
				allowance made with respect to an eligible person under this section for a
				program of education shall be made not later than the last day of the month
				immediately following the month in which the Secretary of Veterans Affairs
				receives a certification from the educational institution regarding—
							(1)the person's
				enrollment in and pursuit of the program of education; and
							(2)the amount of the
				established charges for the program of education.
							(e)Charge against
				entitlementFor each accelerated payment of educational
				assistance allowance made with respect to an eligible person under this
				section, the person’s entitlement to educational assistance under this chapter
				shall be charged the number of months (and any fraction thereof) determined by
				dividing the amount of the accelerated payment by the full-time monthly rate of
				educational assistance allowance otherwise payable with respect to the person
				under section 3313 of this title as of the beginning date of the enrollment
				period for the program of education for which the accelerated payment is
				made.
						(f)RegulationsThe
				Secretary shall prescribe regulations to carry out this section. The
				regulations shall include requirements, conditions, and methods for the
				request, issuance, delivery, certification of receipt and use, and recovery of
				overpayment of an accelerated payment of educational assistance allowance under
				this section. The regulations may include such elements of the regulations
				prescribed under section 3014A of this title as the Secretary of Veterans
				Affairs considers appropriate for purposes of this section.
						(g)LimitationThe
				aggregate amount of educational assistance payable under this section in any
				fiscal year for enrollments covered by subsection (b)(1) may not exceed
				$3,000,000.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 3320 the following
			 new item:
				
					
						3320A. Accelerated payment of educational
				assistance.
					
					.
			
